Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-9 and 11-14 in the reply filed on August 15, 2022 is acknowledged.

Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.

Therefore, after the election, claims 6, 10 and 23 are canceled, claims 15-22 are withdrawn, and claims 1-5, 7-9 and 11-14 are pending for examination as filed August 15, 2022.

Drawings
The drawings are objected to because (1) at pages 3 and 4 of the drawings, “Fig. 3” is used twice.  The second time, it apparently labels figure 4(a) as Fig.3 improperly.  (2) “Fig. 12” apparently has an “(a)” and “(b)” section as referred to in the specification, but these are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (1) in the Brief Description of the Drawings, reference should be made to figures 8(a) and (b), figures 11(a)-(c) and figures 13 (a) and (b).  (2) the specification has a single “[1]” reference to Agarwal et al (note page 2 of the specification), but at the end of the specification, a listing of 10 references with that “[1]”, [2]”, etc. format, which is confusing as to what is intended.  (3) In the Detailed Description section, figures 3(c) and 12(b) should be discussed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, has “preparing a suspension”, however, as worded it is unclear if the suspension is intended to be a liquid suspension or if the suspending material can also be gas, for example.  The disclosure as filed describes using water as the suspending material,  so for the purpose of examination, it is understood that the suspension would be of the materials in a liquid, but applicant should clarify what is intended, without adding new matter.
Claim 5, “alumina; and/or gamma-phase alumina” is confusing as worded with the semicolon used.  Does applicant mean that the ceramic material is or comprises (1) alumina of any alumina phase, (2) gamma-phase alumina, or (3) alumina of any alumina and gamma-phase alumina?  For the purpose of examination, it is understood that this is what is intended, but applicant should clarify what is intended, without adding new matter.
Claim 7, “SHVOF” needs to be spelled out as to what is intended, and clarified as to the support for this term.  For the purpose of examination, it is understood that suspension HVOF is referred to, and this refers  to the process of lines 3-4 of claim 1, but applicant should clarify what is intended, without adding new matter.
Claim 9,  line 2, “SHVOF” needs to be spelled out as to what is intended, and clarified as to the support for this term.  For the purpose of examination, it is understood that suspension HVOF is referred to, and this refers  to the process of lines 3-4 of claim 1, but applicant should clarify what is intended, without adding new matter.
Claim 9, lines 2-4, has “the ratio of flame power to injection flow rate of the suspension is between 0.5 and 1.5 kW(ml/min)-1 or between 0.8 and 1.2 kW(ml/min)-1”.  This is confusing because (1) given the “ii)” at line 4, is the ratio phrase supposed to start with “i)”?  If not it is confusing as to what is supposed to be “i)”.  (2) “the ratio” lacks antecedent basis and is not used in the standard x:y format.  For the purpose of examination, it is understood that the ratio is intended as 0.5-1.5 kw:1 ml/min, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096902 (hereinafter ‘902) in view of Gomez-Gomez, et al “The decisive role played by graphene nanoplatelets on improving the tribological performance of Y2O3-Al2O3-SiO2 glass coatings” (hereinafter Gomez-Gomez).
Claim 1: ‘902 teaches a method of coating an object (0005-0006), where the method comprises preparing a suspension comprising a ceramic material (the glass for example, or also SiC) and where the suspension can also contain other additional materials including a carbon material such as carbon black, and where the suspension can be in a liquid such as water (0006, 0013-0017).  The suspension is sprayed onto the object using high velocity suspension flame spraying (HVSFS, which would be another name for suspension-HVOF (SHVOF), and also note how the flame spraying described is high velocity/speed and uses oxyfuel), where the suspension is introduced as a feedstock (0006, 0009-0010, 0053).
As to further including graphene nanoplatelets in the suspension,  Gomez-Gomez  describes adding graphene nanoplatelets to a ceramic glass material to be flame sprayed onto an object to form a coating, where the coating with graphene is described as beneficially decreasing wear rate and friction coefficient and also preventing crack propagation within the coating (note “Highlights”, abstract, section 2, and section 4).  It is also noted that such graphene nanoplatelets added to the YAS glass for flame spraying also enhances damage tolerance and thermal functionalities (section 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘902 to further include graphene nanoplatelets in the suspension as suggested by Gomez-Gomez to provide a desirably improved coating as to wear rate, crack propagation, etc. since ‘902 is applying a glass coating using a flame spraying process, where the suspension used for the flame spraying (SHVOF) also can contain additional materials other than the glass, and Gomez-Gomez indicates how when flame spraying a glass material, graphene nanoplatelets can be desirably included to give an improved coating, such as improved wear rate, crack propagation, etc. as discussed above.
Claim 4: Gomez-Gomez describes that the graphene nanoplatelet used can have x-y dimensions (which can be considered a diameter) of 5-10 microns (section 2), and ‘902 notes using particles in the suspension of a size of 1-10 microns (0012), and therefore, the diameter of the graphene nanoplatelets of Gomez-Gomez would be understood to be acceptably used in the suspension.  The 5-10 microns would be understood to overlap the claimed average diameter of 1-7 microns, and it would have been obvious to optimize the size of the graphene nanoplatelets used, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5: the ceramic material of ‘902 can comprise alumina, note the glass material with 10-50 weight % alumina (claim 5, for example, 0013). Gomez-Gomez also uses material that comprises alumina (abstract).
Claim 8: as to the wt% of the graphene nanoplatelets based on the weight of the ceramic material, Gomez-Gomez notes using an amount of graphene nanoplatelets of 3.3 or 6.5 wt% of the total of the graphene nanoplatelets and glass (ceramic) material (section 2), where the amount of graphene nanoplatelets to the glass (ceramic) material would also be in the claimed range. This would give suggested amounts of graphene to use in the claimed range.
Claim 13: ‘902 would teach that an aqueous suspension can be used (0014).
Claim 14: ‘902 would teach that a particle size used of the glass (ceramic) material used can be 1-10 micron (0012), in the claimed range.  Furthermore as a taught particle size to use would suggest particles sizes for other materials to be acceptably used in the suspension as well.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Gomez-Gomez as applied to claims 1, 4, 5, 8, 13 and 14 above, and further in view of Zhamu et al (US 2011/0017585).
Claims 2-3: As to the thickness of the graphene nanoplatelets, Gomez-Gomez gives the examples of a thickness of 50-100 nm and x-y dimensions of 5-10 microns (section 2).  However, Zhamu describes providing graphene nanoplatelets, and how they can be conventionally provided with a thickness of less than 100 nm, including less than 10 nm (note 0025, 0052), and with a length between 1 and 10 microns (0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘902 in view of Gomez-Gomez to provide a graphene nanoplatelet thickness of less than 1o nm as suggested by Zhamu with an expectation of predictably acceptable results, because Gomez-Gomez describes using graphene nanoplatelets, and Zhamu would indicate that the thickness of such graphene nanoplatelets can conventionally be less than 100 nm, including less than 10 nm, overlapping the range of Gomez-Gomez and also showing that lower thicknesses are also conventionally known.  It would have been obvious to optimize from this range, giving a value in the claimed range for claims 2 and 3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Gomez-Gomez as applied to claims 1, 4, 5, 8, 13 and 14 above, and further in view of Kim et al, “The effect of graphene reinforcement on the mechanical properties of Al2O3 ceramics rapidly sintered by high-frequency induction heating” (hereinafter Kim) and Bolelli et al, “Microstructural and Tribological Investigation of High-Velocity Suspension Flame Sprayed (HVSFS) Al2O3 Coatings”  (hereinafter Bolelli).
Claims 5 and 7: As to the use of alumina/gamma-phase alumina, and after the SHVOF spraying the ceramic material being at least 50 wt% gamma-phase alumina, ‘902 describes using a material comprising alumina, that can be up to 50 wt% alumina, for example (note claim 5, 0013).  Gomez-Gomez also notes using an alumina containing material (section 2).
Kim teaches that it is also desirable to provide graphene nanoplatelets in combination with simply alumina in amounts of 1 wt% and 3 wt%, for example, to improve properties of the alumina, such as providing increased hardness and fracture toughness (note abstract, section 2.1, section 4). 
Bolelli further describes how Al2O3 can be HVSFS sprayed, and results in a mostly gamma-phase alumina depositing and has desirably low amounts of unmelted material (abstract, section 2, section 3.1, section 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘902 in view of Gomez-Gomez to also use the process to provide a coating using a suspension of alumina and graphene nanoplatelets as suggested by Kim and Bolelli with an expectation of providing a desirably reinforced alumina coatings, since ‘902 in view of Gomez-Gomez shows how a graphene-ceramic coating can be applied using SHVOF, and Kim would further indicate how it would be desirable to provide similar amounts of graphene nanoplatelets in alumina material as well for providing improved features such as hardness and fracture toughness and Bolelli would further indicate how alumina is also known to be desirably HVSFS/SHVOF spray coated, and Bolelli would further indicate that most of the alumina would deposit as gamma-phase alumina.   As to the amount of gamma-phase alumina of the alumina deposited (as the only ceramic material required by Kim), given that Bolelli would indicate the vast majority of the alumina would be gamma-phase, it would be understood that at least 50 wt% of the coated alumina would be gamma-phase (note section 4 of Bolelli).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Gomez-Gomez as applied to claims 1, 4, 5, 8, 13 and 14 above, and further in view of DE 3806178 (hereinafter ‘178).
Claim 9: As to option of the flame power, for example, ‘902 teaches using the flame spraying for the SHVOF/HVSFS, with oxygen-fuel mixture, where the fuel can be propane, for example (0009).
‘178 would teach that a conventional flame power for a high speed/velocity flame spraying can be 100 kW or less, using a spray system with oxygen and propane, with an example of a power of 100 kW (note 0006, 0008, 0016, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘902 in view of Gomez-Gomez to provide a flame power of 100 kW (or less than 100 kW) as suggested by ‘178 with an expectation of predictably acceptable spraying results, since ‘902 indicates using high velocity flame spraying where oxygen and propane can be used, and ‘178 teaches that for high speed flame spraying using oxygen and propane, the flame power can be 100 kW (in the claimed range) or  less than 100 kW (overlapping the claimed range), and it would be obvious to either use the taught example power in the claimed range, or optimize from the range of ‘178, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Gomez-Gomez as applied to claims 1, 4, 5, 8, 13 and 14 above, and further in view of Tengqvist (US 4670310).
Claims 11-12: as to the method of preparing the suspension, ‘902 would describe providing the powder (ceramic material) with at least one liquid to form a suspension to be flame sprayed (0006), where further materials can be added to the suspension (0015-0017).  
Tengqvist further describes how suspensions of multiple materials can be made by providing a first suspension by mixing water and Dextran/starch derivative (solids for first suspension) and a second suspension provided (made) of water and polymer (solids for second suspension), then a coating suspension formed by mixing the two suspensions together (combining them), where the suspension can be sprayed to form a coating (note column 2, lines 10-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘902 in view of Gomez-Gomez to provide the suspension of ceramic material and graphene nanoplatelets by preparing a first suspension of ceramic material and a second suspension of graphene nanoplatelets and then mixing the suspensions together as suggested by Tengqvist with an expectation of predictably acceptable results, since ‘902 in view of Gomez-Gomez would provide using a suspension for spraying containing ceramic material and graphene nanoplatelets, and Tengqvist would suggest how a suspension of two materials can be provided by forming a separate suspension of each material and then mixing/combining the two suspensions.  Furthermore, as to adding the second suspension to the first suspension, this would have been an obvious expedient, since as suggested by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious. 

Bianchi et al (US 2020/0102843) evidences how high velocity suspension flame spraying (HVSFS) is also known as suspension HVOF (SHVOF) (0067).

The Examiner notes that Gomez-Gomez was provided with the PTO-892 of June 15, 2022. 

The Examiner notes Berghaus et al (US 2011/0003084) also notes suspension-HVOF spraying (abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718